Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTATABLE INPUT KNOB CONFIGURED TO OPERATE ON ELETROSTATIC CAPACITIVE TOUCH PANEL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., US 2020/0233521 A1 (hereinafter “Sasaki”) in view of Uno, US 2018/0024649 A1 (hereinafter “Uno”). 

Regarding claim 1, Sasaki discloses a sensor device (see at least FIG. 1 and operation input device 100 described at least at [0042]-[0046]) comprising: 
an electrostatic capacitive touch panel (see at least FIG. 1 describing touch display panel 1 at least at [0041]-[0044]); 
a knob disposed rotatably about a rotation axis (see at least FIG. 1 describing knob 4 at least at [0042]-[0045] and further describing column axis 14 with FIGS. 2A and 2B and [0045] with at least [0061] describing turning operations); 
a conductor held by the knob and opposed to the touch panel on a part of a circumference about the rotation axis (see at least FIGS. 2A and 2B with conductor columns 13-1 through 13-3 as described at least at [0044]); and 
a sensor controller configured to control the touch panel (see at least FIGS. 1, 3, 7 and 9 and describing control device 5 capable of determining touch describing operations of touch detection at least at [0046] and [0048]-[0050] and [0082]-[0084]), , and 
the sensor controller is configured to receive a first sensor signal from the touch panel in a state where the conductor is opposed to a first position of the touch panel and to detect first coordinates of the conductor based on the first sensor signal and the reference signal in a first sensing period (see at least FIG. 8 illustrating AT1 and AT3 as described at [0091]-[0094] when the value of the capacitance of the columns are not registered, but held at a steady value state, see at least FIGS. 5 and 8-9 describing coordinates determined when sensing the touch of through the device conductor column 13 as described at least at [0098]-[0102]). 
However, Sasaki does not explicitly disclose wherein the sensor controller holds a reference signal corresponding to an electrostatic capacitance in a state where the conductor is not opposed to the touch panel. 
In the same field of endeavor, Uno discloses wherein the sensor controller holds a reference signal corresponding to an electrostatic capacitance in a state where the conductor is not opposed to the touch panel (See at least FIGS. 1A-1D and 6 and describing a reference signal and position determined at least at [0062]-[0065] and further at least at FIGS 9A-9C and 10 with contact point 14 without being in contact to the device as described at least at [0105]-[0112] as described as reference).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the operation input device of Sasaki to incorporate the reference position detection as a baseline input as disclosed by Uno because the references are within the same field of endeavor, namely, rotatable input objects on a capacitive touch input display device. The motivation to combine these references would have been to improve power consumption to only when the device is in operation, and to further improve precise input (see Uno at least at [0005]-[0007] and [0069]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Regarding claim 2, Sasaki in view of Uno discloses the sensor device of claim 1 (see above), wherein the sensor controller is configured to detect the first coordinates based on a difference value between the first sensor signal and the reference signal (see at least FIGS. 11A-12 and [0110] and [0120]).

Regarding claim 3, Sasaki in view of Uno discloses the sensor device of claim 1 (see above), wherein the sensor controller is configured to: 
receive a second sensor signal from the touch panel in a state where the conductor is opposed to a second position of the touch panel and detect second coordinates of the conductor based on the second sensor signal and the reference signal in a second sensing period (see Uno at least at FIGS. 1D-5 and at least at [0036]-[0040] and [0060]-[0065]), 
calculate a movement distance of the conductor based on the first coordinates and the second coordinates, and detect a rotation angle of the conductor based on the movement distance (see Uno at least at FIGS. 1D-5 and at least at [0036]-[0040] and [0060]-[0065] noting the vertices determined would be a movement distance used to determine the rotational angle).


Regarding claim 5, Sasaki in view of Uno discloses the sensor device of claim 1 (see above), wherein the sensor controller is configured to: calculate an average value of a plurality of the first sensor signals received in the first sensing period (see Sasaki at [0076]), calculate an offset amount based on a difference value between the average value of the first sensor signals and an average value of a plurality of the reference signals (see at least Sasaki at [0076]-[0078] further at FIG. 8 and [0091]-[0095]), calculate a corrected sensor signal based on the first sensor signal and the offset amount, and detect the first coordinates based on a difference value between the corrected sensor signal and the reference signal (see at least Sasaki at [0076]-[0078] further at FIG. 8 and [0091]-[0095]).

Regarding claim 8, Sasaki in view of Uno discloses the sensor device of claim 1 (see above), wherein the touch panel comprises a plurality of drive electrodes and a plurality of detection electrodes intersecting the drive electrodes, and the sensor controller is configured to transmit a drive signal to the drive electrodes and receive a plurality of the first sensor signals from the detection electrodes (See at least Sasaki at FIG. 5A-B and [0069]-[0075]).

Regarding claim 9, Sasaki in view of Uno discloses the sensor device of claim 1 (see above), wherein the conductor is formed in a dot shape on the circumference (see at least Sasaki at FIGS. 2A and 2B describing 13-1, 13-2 and 13-3 conductors at least at [0044]).

Regarding claim 10, Sasaki in view of Uno discloses the sensor device of claim 1 (see above), wherein the conductor is formed in a C shape extending along the circumference and having a notch on a part of the circumference (see at least Uno at FIGS. 3A and 3B illustrating C shape and 9A-9C with contact points 4 along the circumference at [0028] and [0102]-[0105], further see at least Sasaki FIGS. 18A and 18B and 21A and 21B and 11a and 11b with notches and C shaped side rail at[0154]).

Regarding claim 11, Sasaki in view of Uno discloses the sensor device of claim 9 (see above), wherein a length along the circumference of the conductor is less than a length along the circumference of a non-effective region in which the conductor is not present (see at least Sasaki at FIG. 18B illustrating placement of 13.4 and in relation to 11a and further described at [0138]).

Regarding claim 12, Sasaki in view of Uno discloses the sensor device of claim 10 (see above), wherein a length along the circumference of the conductor is greater than a length along the circumference of the notch (see at least Sasaki at FIGS. 18A-B and 21A-B and further at [0154] and [0138]).

Regarding claim 13, Sasaki in view of Uno discloses the sensor device of claim 1 (see above), wherein the conductor comprises a first conductor which is in contact with the touch panel, and a second conductor which is apart from the touch panel, and the second conductor contacts the touch panel as the knob is pressed (see at least Uno at FIGS. 9A-C describing 14 and in relation to 4 at least at [0106]-[0110]).

Regarding claim 14, Sasaki in view of Uno discloses the sensor device of claim 13 (see above), wherein one conductor of the first conductor and the second conductor is formed in a C shape extending along the circumference and having a notch on a part of the circumference, and another conductor of the first conductor and the second conductor is located in the notch (see at least Sasaki at FIGS. 18A-B and 21A-B with [0154]-[0158] and conductors 13.2 and 13.4 being placed in the spaces/notches between 11b).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or disclose the following combination of limitations of claim 4:
wherein when the conductor is rotated at a minimum rotation angle θmin to be detected and a reference direct distance between two points between which the conductor is moved is La, if the calculated movement distance is greater than or equal to (La/2) but less than (3*La/2), the sensor controller is configured to detect that the rotation angle is Gmin.

Claims 6-7 and 15-21 are allowed.
The following is Examiner’s statement of reasons for allowance: The prior art of record does not teach or disclose the following combination of limitations of claim 6:
calculate a signal ratio based on a first integral value of a negative signal in the delta and a second integral value of a positive signal in the delta, and detect a rotation angle of the conductor based on the signal ratio.  

By virtue of their dependency, claims 7 and 15-21 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaeger et al., US 2008/0238879 A1 describing a rotatable input device useable on a capacitance touch screen and control devices thereof
Stone et al., US 2018/0129337 A1 describing capacitive touch totem with rotational input on a touch screen; 
Knoppert et al., US 2020/0004376 A1 describing touch input rotatable totem capable of use with capacitive touch screen; 
Yarosh et al., US 2021/0041977 A1 describing method of determining rotation angle using capacitive output values;
Kang et al., US 2013/0249825 A1 describing determination of input values based on integral negative and positive values; 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623